Title: To James Madison from Jacob McKinney, 5 April 1809
From: McKinney, Jacob
To: Madison, James


Dear SirChenango Point Broome County. State of New York5th. April 1809
Having Occasion Last Winter to pursue a Man, who ran away in my debt, into Canada, I found that the natives of Canada are disposed to think well of their country, on account of their Priests instilling into their minds that in case the Americans, should come to Revolution in their Country, that the Americans would Rob their Churches, prostitute their Religion, and Rob them of their property. Otherwise, I Should be disposed to think that they inhab[it]ants of that Country, would prefer the American Govvernment better than that—Although they pay no taxes, they are oblidged often, or when calld on to perform certain Services, for the King they are oblidged to go, at any time so calld on, & to Receive such pay as the King is disposed to give, Let what business will call otherwise; Could the Inhabitants of Canada’s, be once made to believe that their Churches should be Kept sacred, their Religion undefiled & their property unmolested, in Case of an invasion, I should be disposed to think, that it would be no difficult matter to take that Country, and they inhabitants in a few Years, would be better Reconciled to the Customs and manners of the Americans than that they now are to the British Government. Our Election comes on soon & I hope that the Republicans will Carry throughout the state howe[ve]r I am disposed to think that our county who Sent Last Year a fœderalist, will now send a Republi[c]an to the Legislature, this Sir with Sincere Respect I Remain Your devoted Sert.
Jac McKinney
